IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-0186-15


                        ROBERT LYNN PRIDGEN, Appellant

                                             v.

                                 THE STATE OF TEXAS

                      ORDER PURSUANT TO TEXAS RULES OF
                        APPELLATE PROCEDURE RULE 9.10


       Per curiam.

                                         ORDER

       This cause is before this Court on petition for discretionary review from court of

appeals case number 12-13-00136-CR, trial court case number 29956 in the 3 rd District

Court of Anderson County.

       The Clerk of this Court has discovered sensitive data in the record, namely:

sexually explicit photographs. T EX. R. A PP. P. Rule 9.10(a). Pursuant to Texas Rule of

Appellate Procedure 9.10, the Clerk sought a ruling from the Court and thereafter notified

the parties. The Court now orders the Clerk of this Court to seal the discovered sensitive
                                                                           Rule 9.10 Order - 2

data from the records identified and listed below. The Court further orders the trial court

clerk, the clerk of the court of appeals, or any entity or individual possessing the

following documents to redact or seal the documents pursuant to this order:

       1.     Appellant’s Petition for Discretionary Review

       2.      Appellant’s Amended Petition for Discretionary Review

Filed: April 14, 2015

Do not publish